NUMBER 13-18-00362-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


COLUMBIA VALLEY HEALTHCARE
SYSTEM L.P. D/B/A VALLEY
REGIONAL MEDICAL CENTER,                                                   Appellant,

                                          v.

ALEXIS ANDRADE, A MINOR
BY AND THROUGH HIS MOTHER,
ANA RAMIREZ, AS NEXT FRIEND
AND ANA RAMIREZ INDIVIDUALLY,                                               Appellee.


                   On appeal from the 445th District Court
                        of Cameron County, Texas.



                       ORDER OF ABATEMENT
             Before Justices Benavides, Longoria, and Perkes
                            Order Per Curiam

      Appellant, Columbia Valley Healthcare System L. P. d/b/a Valley Regional Medical

Center, perfected an appeal from a final judgment in favor of appellees, Alexis Andrade,
a minor, by and through his mother, Ana Ramirez, as next friend and Ana Ramirez

individually, awarding $62,000 in past medical expenses, $9,060,000 in medical

expenses before Andrade reached the age of 18, and $1,208,000 in medical expenses

after Andrade reached the age of 18.

      This cause is under submission before this Court following oral argument held on

October 24, 2019. By letter dated November 15, 2019, appellant notified this Court that

the Texas Supreme Court has granted review in Regent Care Ctr. of San Antonio, L.P. v.

Detrick, 567 S.W.3d 752 (Tex. App.—San Antonio 2018, pet. granted). The Regent Care

case, as relied upon by appellees, involves similar facts and circumstances as the cause

before this Court, and directly discusses periodic payment plans, as is highly relevant to

the appeal before this Court.

      On its own motion, the Court, having reexamined and reconsidered the documents

on file, finds that this appeal should be abated in the interest of judicial economy until

such time as the Texas Supreme Court may decide on the issues presented in Regent

Care. Accordingly, we hereby ABATE the appeal until further order of this Court.

      It is so ORDERED.

                                                       PER CURIAM


Delivered and filed the
24th day of March 2020.




                                            2